                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                Case No. 2:16-cr-20582
                                                   Honorable Laurie J. Michelson
 v.

 JAVIER ROBLES, D-1,
 MIGUEL GARCIA, D-4, and
 DAVID GARCIA, D-10,

         Defendants.


      ORDER REGARDING DEFENDANTS’ JOINT MOTION TO SUPPRESS AND
            DIRECTING PARTIES TO FILE SUPPLEMENTAL BRIEFS


        Defendants Javier Robles, Miguel Garcia, and David Garcia have been indicted for

conspiring to traffic in controlled substances in violation of 21 U.S.C. §§ 841, 846. (See R. 110,

PageID.349–350.) Robles and Miguel Garcia (but not David) have also been indicated for

conspiring to launder monetary instruments in violation of 18 U.S.C. § 1956(a), (h). (See R. 110,

PageID.351.)

        On the eve of trial, it came to light that some of the Government’s evidence against the

Defendants in this case might be derivative of certain Riverside County, California wiretaps. As

reported by the media, the legality of these wiretaps have come into question. For instance, it has

been reported that a Riverside County judge had, in a given year, “approved three times more taps

than all of the federal judges in California combined.” Brad Heath and Brett Kelman, Justice

Officials Fear Nation’s Biggest Wiretap Operation May Not be Legal, Nov. 11, 2015, available at

https://www.usatoday.com/story/news/2015/11/11/dea-wiretap-operation-riverside-

california/75484076/.
       Defendants have thus moved to suppress evidence. Via joint motion, Robles and David

Garcia argue that the wiretaps were unlawfully issued because (1) the assistant district attorney, as

opposed to the statutorily-authorized district attorney, applied for the wiretaps and (2) the

affidavits did not establish their necessity. (See generally R. 200.) Miguel Garcia, via his own

motion to suppress, has joined Robles and David Garcia’s motion. (R. 201, PageID.875.) (Miguel

Garcia additionally argues that agents seized evidence on the basis of consent but, in fact, he did

not consent. (R. 201, PageID.875.))

       The government has responded to these motions. It makes several arguments. For one, it

says, “Having now reviewed the relevant wiretap affidavits and orders, the government believes

that they are valid.” (R. 209, PageID.895.) For another, it says, “The judges in the Superior Court

of Riverside County correctly found each of the affidavits satisfied Title III’s ‘necessity’

requirement.” (R. 209, PageID.899.) The government has also identified several pieces of evidence

that it believes were derived from the Riverside County wiretaps, and acknowledges that before

the motions were filed, “the government voluntarily agreed to not present this evidence out of an

abundance of caution.” (R. 209, PageID.903.) “However,” the government adds, “given the time

to research the issue, the government believes all of the information was lawfully obtained

including that derived from Riverside wiretaps. Therefore, none of these pieces of evidence should

be suppressed as the tree is healthy.” (R. 209, PageID.903.)

       Having conducted a preliminary review of the briefs, the Court believes that supplemental

briefing is proper for the reasons explained next.

       After it became apparent that some of the evidence the government intended to introduce

at trial might have been derived from the Riverside County wiretaps, this Court held off the record

and on the record conferences with all counsel. In these conferences, it was the government’s



                                                 2
position (as it states in its brief) that while it had identified a few pieces of evidence that were

derived from the wiretaps, it was amenable to not introducing that evidence at trial—and indicated

it would not seek to introduce that evidence at trial. It appeared that the primary dispute would be

whether the search warrant for David Garcia’s home was tainted. The government’s position was

that even if the information from the Riverside County wiretaps was stripped from that warrant

affidavit, there was still adequate probable cause for the warrant to issue. Thus, it was this Court’s

understanding that the motions to suppress would be focused on what evidence (aside from the

evidence that the government had agreed not to introduce) was derivative of the Riverside County

wiretaps. Instead, as discussed, the motions focus on the whether the wiretaps were lawfully

issued. Or, to use the language from the government’s brief, the briefing is focused on the “horse”

but not the “cart.”

       Accordingly, the parties are to file supplemental briefs of no more than 10-pages. The

briefs should answer this question: assuming without deciding that there were issues with the

issuance of the Riverside County wiretaps, is there evidence derived from those wiretaps that

should be excluded from the trial beyond the few pieces of evidence that the government

previously stated it would not introduce at trial? Both Defendants’ and the government’s briefs are

due by October 17, 2018 before 12:00 p.m.

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE


Dated: October 12, 2018




                                                  3
        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, October 12, 2018, using the Court’s ECF system.


                                            s/William Barkholz
                                            Case Manager




                                               4
